DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 10/08/2021. Claims 1, 8 are amended. Claims 1-13 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: 112(b) rejection of claims 1-13.
Allowable Subject Matter
Claims 1-13 are allowed.
As of claim 1, the closest prior art Crowe et al. (US 20170287118 A1; Crowe) teaches a method 100 and an imaging system 200 for improving the sampling parameter Q of the optical imaging system. Electromagnetic radiation (e.g., optical radiation) is emitted (Step 110) from a source 210 and received (Step 120) at an entrance aperture 220. The radiation wavefront may pass through other optics 230 before being modified (Step 130) by an uncalibrated variable phase plate 240 positioned at the pupil plane of the imaging system 200. Phase plate 240 represents an optical element that imparts a local spatially dependent optical path length change, which can be equated to a local, spatially dependent change in the phase of the wavefront. Phase plate 240 may advantageously be uncalibrated, in that it not required to have been thoroughly characterized in using coherent measurements of 240 is preferred because it does not attenuate the optical radiation wavefront. The modified optical radiation wavefront then proceeds to illuminate an imaging detector 250 which is positioned at the focal plane of the imaging system 200. The imaging detector 250 may comprise a focal plane array detector, or other array of elements 260.sub.a,a through 260.sub.n,n. Each of the elements 260.sub.a,a through 260.sub.n,n in the array 255 may correspond to one pixel in an image of the source 210. Aspects and embodiments are directed to methods of deliberately blurring the point spread function associated with the lens to effectively sub-divide the array 255 of elements 260.sub.a,a through 260.sub.n,n to increase the sampling parameter Q beyond diffraction limited optical capabilities (also referred to as “super-resolution”). Crowe does not anticipate or render obvious, alone or in combination, refractive optics having an entrance aperture and configured to receive optical radiation via an operational aperture, to focus the optical radiation onto a focal plane to form an image plane co-located with the focal plane, the operational aperture being co-located with the entrance aperture, having a diameter less than half a diameter of the entrance aperture, and being offset from a primary optical axis that bisects the entrance aperture by at least a radius of the entrance aperture; an imaging detector disposed at the focal plane and configured to receive the optical radiation; and a blocking component located at the entrance aperture in a region of the entrance aperture not occupied the by the operational aperture, the 
Claims 2-7, 12 are allowed as being dependent on claim 1.
As of claim 8, the closest prior art Crowe et al. (US 20170287118 A1; Crowe) teaches a method 100 and an imaging system 200 for improving the sampling parameter Q of the optical imaging system. Electromagnetic radiation (e.g., optical radiation) is emitted (Step 110) from a source 210 and received (Step 120) at an entrance aperture 220. The radiation wavefront may pass through other optics 230 before being modified (Step 130) by an uncalibrated variable phase plate 240 positioned at the pupil plane of the imaging system 200. Phase plate 240 represents an optical element that imparts a local spatially dependent optical path length change, which can be equated to a local, spatially dependent change in the phase of the wavefront. Phase plate 240 may advantageously be uncalibrated, in that it not required to have been thoroughly characterized in using coherent measurements of phase variations introduced into the wavefront for use with an image restoration algorithm. Uncalibrated phase plates are typically manufactured with wide performance specifications and little to no data characterizing their use in image restoration applications. Phase modulation at phase plate 240 is preferred because it does not attenuate the optical radiation wavefront. The modified optical radiation wavefront then proceeds to illuminate an imaging detector 250 which is positioned at the focal plane of the imaging system 200. The imaging detector 250 may comprise a focal plane array detector, or other array of elements 260.sub.a,a through 260.sub.n,n. Each of the elements 260.sub.a,a through 260.sub.n,n in the 255 may correspond to one pixel in an image of the source 210. Aspects and embodiments are directed to methods of deliberately blurring the point spread function associated with the lens to effectively sub-divide the array 255 of elements 260.sub.a,a through 260.sub.n,n to increase the sampling parameter Q beyond diffraction limited optical capabilities (also referred to as “super-resolution”). Crowe does not anticipate or render obvious, alone or in combination, refractive optics having an entrance aperture and configured to receive optical radiation via an operational aperture, to focus the optical radiation onto a focal plane to form an image plane co-located with the focal plane, the operational aperture being co-located with the entrance aperture, having a diameter less than half a diameter of the entrance aperture, and being offset from a primary optical axis that bisects the entrance aperture by at least a radius of the entrance aperture, the refractive optics being rotationally symmetric about the primary optical axis; and a blocking component located at the entrance aperture on an opposite side of the primary optical axis from the operational aperture, the blocking component being configured to block the optical radiation from exiting the refractive optics via a region of the entrance aperture where the blocking component is located.
Claims 9-11, 13 are allowed as being dependent on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Theriault (US 20170192213 A1) teaches a reflective optical telescope which includes a primary mirror positioned along a linear axis extending between an entrance aperture and an image plane, configured to receive optical radiation via the entrance aperture, a secondary mirror positioned along the linear axis and configured to receive the optical radiation from the primary mirror and to reflect the optical radiation in a direction of the primary mirror, wherein the optical radiation received by the primary mirror is unobscured by the secondary mirror, a tertiary mirror positioned along the linear axis and configured to receive the optical radiation from the secondary mirror and reflect the optical radiation in a direction of the primary mirror, and a quaternary mirror positioned along the linear axis, configured to receive the optical radiation from the tertiary mirror and reflect the optical radiation to the image plane;
- Prior Art Ohara et al. (US 20100044555 A1) teaches an image pickup apparatus having an optical system, an optical wave-front modulator that modulates an optical transfer function, an aperture adjacent to the optical wave-front modulator, and an image pickup device for detecting an object image passing through the optical system and the optical wave-front modulator. A product of a diameter of the aperture at a stop position multiplied by a distance between the aperture and the optical wave-front modulator is less than 2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882